*521The petition was properly denied. In Matter of New York Veteran Police Assn. v New York City Police Dept. Art. I Pension Fund (61 NY2d 659 [1983]), the Court of Appeals held that Public Officers Law § 89 (7) exempts from disclosure both the names and addresses of retirees of the New York City Police Department receiving pensions and annuities. Thus, respondent correctly denied petitioner’s FOIL request seeking the names of its retired members. Petitioner offers no persuasive argument distinguishing its FOIL request from that in Matter of New York Veteran Police Assn. Concur — Gonzalez, PJ., Tom, Friedman, Catterson and Richter, JJ.